467 N.W.2d 323 (1991)
In re the Petition for DISCIPLINARY ACTION AGAINST Steven M. PATROW, an Attorney at Law of the State of Minnesota.
No. C1-91-360.
Supreme Court of Minnesota.
March 18, 1991.

ORDER
The Director of the Lawyers Professional Responsibility Board filed a petition with this Court alleging that the respondent Steven M. Patrow has committed professional misconduct warranting public discipline. In the petition, the Director alleges two separate counts, each of which contains one or more violations of the rules of professional conduct. In count one, the Director alleges that respondent neglected a client's child support matter, made numerous misrepresentations to the client, created a false court order which respondent then represented to be genuine to his client, a county case worker and opposing counsel, and directed the issuance of a trust account check to the client when the client had no funds in respondent's trust account. In count two, the Director alleges that respondent neglected a client's paternity matter and made repeated misrepresentations to the client regarding the status of the matter.
On the same day that the Director filed the petition, the Director filed a stipulation for discipline between the Director and respondent. In the stipulation, the respondent waived all of his procedural rights to hearings as provided in Rule 9, Rule 10(a) and Rule 14, Rules on Lawyers Professional Responsibility. Respondent also waived his right to interpose an answer and unconditionally admitted all of the allegations of the petition. Respondent joined with the Director in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is indefinite suspension for a minimum period of 18 months. Respondent further agreed that his reinstatement would be conditioned on his payment of $750 in costs and $116.34 in disbursements to the Director pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, Steven M. Patrow, hereby is suspended indefinitely pursuant to Rule 15 of the Rules on Lawyers Professional Responsibility. Respondent's suspension shall commence on March 18, 1991, and respondent shall not be eligible to apply for reinstatement before September 18, 1992.
2. That respondent's reinstatement shall be conditioned upon the following:
a. Respondent shall pay $750 in costs and $116.34 in disbursements to the Director pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
*324 b. Respondent shall comply with Rule 26, Rules on Lawyers Professional Responsibility.
c. Respondent successfully shall complete the professional responsibility portion of the state bar examination pursuant to Rule 18(e), Rules on Lawyers Professional Responsibility.
d. Respondent shall satisfy all continuing legal education requirements pursuant to Rule 18(e), Rules on Lawyers Professional Responsibility.
e. Respondent shall provide clear and convincing evidence of his psychological fitness to practice law.